Citation Nr: 1746255	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease.  

2.  Entitlement to an aid and attendance allowance for the Veteran's spouse.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1951 to September 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2009 and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the October 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, and assigned a 10 percent evaluation, effective April 29, 2009.  The Veteran appealed for a higher initial evaluation.

In the February 2015 rating decision, the RO denied an aid and attendance allowance for the Veteran's spouse.  The Veteran appealed that decision.  

During the pendency of the appeal, the RO issued a May 2015 rating decision granting a 20 percent evaluation for diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease, effective April 29, 2009.  The Veteran continues to appeal for a higher initial evaluation for diabetes mellitus, type II.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

In January 2016 and November 2016, the Board remanded the issues on appeal for additional development.  As the actions specified in the remands have been substantially completed, the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent and a restricted diet, but not regulation of activities.  

2.  The Veteran's erectile dysfunction manifests loss of erectile power, but no deformity of the penis.  

3.  The Veteran's peripheral vascular disease does not manifest claudication on walking more than 100 yards and diminished pulses or ankle/brachial index of 0.9 or less.  

4.  Resolving all reasonable doubt in the Veteran's favor, his spouse has disabilities which have been shown to render her unable to care for her daily needs, including bathing, dressing, meal preparation, and medication management, requiring the regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus type, II, with erectile dysfunction and peripheral vascular disease, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 4.115b, 4.119, Diagnostic Codes 7114, 7522, 7913 (2016).

2.  The criteria for entitlement to an aid and attendance allowance for the Veteran's spouse have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102 , 3.156(a), 3.159 (2016).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Notably, the Board highlights that the Veteran was afforded two separate opportunities to attend VA examinations to evaluate his service-connected erectile dysfunction and peripheral vascular disease and to determine whether he had a diagnosis for diabetic retinopathy in April 2016 and January 2017.  At the same time, the Veteran's spouse was offered the opportunity to attend a VA examination to evaluate her need for regular aid and attendance of another person.  In a January 2017 Report of General Information, the RO documented that the Veteran and his spouse refused to attend any examinations at VA or with their private physicians.  The Veteran indicated that he would like the decision to be made based on the available evidence.  Given the decision by the Veteran and his spouse not to participate in any further development of his claims, the Board recognizes that the duty to assist is a two-way street.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Board finds that, as the Veteran has rejected VA's multiple attempts to generate the necessary information to assist with substantiating his claims, there is no duty to seek further development.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Higher Initial Evaluation

The Veteran contends that his diabetes mellitus, type II, is worse than his current evaluation reflects.  He reported that his activities have been restricted, because he could only walk 200 yards and then had to stop and rest.  He generally asserts that he had problems with any activity that required physical action.  See February 2010 Notice of Disagreement.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The Veteran's diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease has been currently evaluated as 20 percent disabling, effective April 29, 2009, under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  The Board notes that the Veteran already has separate evaluations for peripheral neuropathy of the bilateral upper and lower extremities, all complications of his diabetes mellitus, type II.  None of the evaluations for these disabilities are currently on appeal.   However, as the Veteran is currently in receipt of noncompensable evaluations for erectile dysfunction and peripheral vascular disease as complications of diabetes mellitus, type II, the Board must address whether a compensable evaluation for these disabilities are warranted.  That discussion is detailed below.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that strenuous occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

A March 2008 private treatment record documents that the Veteran had just begun oral therapy with Metformin and Glipizide for his diabetes mellitus, type II.  

In August 2009, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran had never been hospitalized for high blood sugar or hypoglycemic reactions.  The Veteran's diabetes mellitus was controlled by a restricted diet.  No activities were restricted related to his diabetes.  The VA examiner noted that the Veteran did not take medications or insulin.  He sought treatment from his diabetic healthcare provider every six months.  Complications of his diabetes mellitus, type II, included erectile dysfunction, mild peripheral neuropathy of the upper extremities and severe peripheral neuropathy of both feet.  The VA examiner found that his diabetes mellitus, type II, did not affect his usual occupation and daily activities.  The VA examiner recommended that the Veteran be seen by an ophthalmologist to confirm whether he had retinopathy.  No such examination was performed.  

An August 2011 private treatment record reflects that the Veteran was diagnosed with diabetes mellitus, type II, with diabetic background retinopathy.  That diagnosis was continued according to an April 2013 private treatment record.  At that private clinic visit, the Veteran's private treating physician also diagnosed diabetes mellitus, type II, with diabetic dyslipidemia.  

In June 2013, the Veteran was afforded VA examinations to evaluate his diabetes mellitus, type II, and the complications associated with the disease.  The VA examiner noted that the Veteran's diabetes was managed by a restricted diet, that he was prescribed an oral hypoglycemic agent and that there was no regulation of activities.  Visits to his diabetic healthcare provider for ketoacidosis or hypoglycemic reactions occurred less than two times per month.  The Veteran had not been hospitalized over the past 12 months for episodes of ketoacidosis or hypoglycemia.  There was no progressive loss of strength or progressive unintentional weight loss attributable to diabetes mellitus.  Complications of his diabetes mellitus, type II, included peripheral neuropathy, erectile dysfunction, cardiac conditions, and peripheral vascular disease.  

At his June 2013 VA examination to evaluate his peripheral vascular disease, the Veteran reported that in 2006, a lifeline screening found asymptomatic right carotid artery 95 percent stenosis.  He underwent an endarterectomy and there were no residuals.  His cane and walker were regularly used for his diabetic peripheral neuropathy and degenerative disc disease with spinal stenosis status post laminectomy.  No ankle or brachial testing was performed.  

At his June 2013 VA examination to evaluate his erectile dysfunction, the Veteran reported that due to his need for nitrates for his coronary artery disease, he was unable to participate in medication trials for his erectile dysfunction.  The VA examiner noted that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  No physical examination was performed at the Veteran's request.  

In a June 2013 VA addendum to the examination, the VA examiner responded to the RO's requests for additional information with regard to the Veteran's peripheral vascular disease.  The VA examiner explained that upon examination, the Veteran's peripheral pulses in his bilateral upper and lower extremities were normal.  Reports of decreased walking distance were attributed, by the Veteran during his June 2013 VA examinations of his ischemic heart disease and peripheral neuropathy, to his heart and spinal stenosis conditions.  Claudication on walking was denied.  The VA examiner determined that ankle or brachial testing was not necessary, because the Veteran did not report any claudication, and he did not have diminished pulses in the bilateral upper and lower extremities.  Of significance, the VA examiner noted that the only evidence of the Veteran's peripheral vascular disease was the incidental report of having asymptomatic right carotid artery stenosis status post endarterectomy in 2006.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a higher 40 percent evaluation.  The Veteran requires oral hypoglycemic and a restricted diet, but does not require regulation of activities or insulin.  Although the Veteran maintains that his activities are restricted, because he is unable to walk for more than 200 yards without needing to stop and rest, the evidence does not support his assertion.  Indeed, the Veteran's private treatment records do not show that his physicians regulated his activities as part of the management of his diabetes mellitus.  Furthermore, the Veteran attributed his use of a cane and walker to his heart disease and spinal stenosis.  Finally, even if the Veteran had established that his diabetes required a regulation of activities, his diabetes does not require the use of insulin, which, in addition to a restricted diet, are all required to support an 40 percent evaluation under Diagnostic Code 7913.  Therefore, there is no basis under the rating criteria upon which to award the Veteran a higher evaluation; therefore, the Veteran's diabetes mellitus, type II, is no more than 20 percent disabling.

	Separate Compensable Evaluations 

The Board has also considered whether the Veteran is entitled to separate compensable evaluations for his erectile dysfunction and peripheral vascular disease.  As discussed above, the Veteran was unwilling to participate in any further development of these disabilities by attending VA examinations.  Thus, the Board is left to evaluate whether he is entitled to separate compensable evaluations based on the available evidence in the record.  

Initially, the Board notes that although the record includes evidence which suggests that the Veteran has diabetic retinopathy, he did not wish to attend a VA examination which was meant to confirm whether he had such a diagnosis.  As a result, the Board does not have the requisite information to determine whether the Veteran warrants a separate evaluation for retinopathy as a complication of his diabetes mellitus, type II.

With regard to the Veteran's erectile dysfunction, it is currently evaluated as a noncompensable complication of diabetes mellitus.  See Note (1) to 38 C.F.R. § 4.119 , Diagnostic Code 7913.

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2016).  In this case, the Veteran is already in receipt of SMC for loss of use of a creative organ. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity. See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b. (Updated August 17, 2016).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent evaluation under Diagnostic Code 7522.  The June 2013 VA examination report indicates that the Veteran clearly had loss of erectile power.  This fact is not in dispute.  

Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran has not asserted that he has any penile deformity, and there is no clinical evidence of penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and a separate compensable evaluation is not warranted.

With regard to the Veteran's peripheral vascular disease, it is currently evaluated as a noncompensable complication of diabetes mellitus.  

Peripheral vascular disease is evaluated pursuant to Diagnostic Code 7114.  This code provision provides a 20 percent disability rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  The next higher rating of 40 percent disability rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less. A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).

The available clinical evidence (June 2013 VA examination) demonstrates that the Veteran's peripheral vascular disease does not meet the criteria for a 20 percent evaluation under Diagnostic Code 7114.  His examination revealed normal peripheral pulses in his bilateral upper and lower extremities.  By his own report, the Veteran's peripheral vascular disease had been asymptomatic since his 2006 endarterectomy.  Furthermore, the Veteran denied claudication on walking.  Based on the results of the objective evaluation, the June 2013 VA examiner concluded that ankle/brachial testing was not necessary.  Given the lack of any clinical or lay evidence to the contrary, the Board finds that the Veteran's peripheral vascular disease does not manifest claudication on walking more than 100 yards and diminished peripheral pulses or an ABI of 0.9 or less.  Accordingly, the Veteran's peripheral vascular disease does not warrant a separate compensable evaluation.  

Aid and Attendance Allowance for Spouse

The Veteran asserts that his wife is in need of aid and attendance, because she required assistance with bathing, dressing, preparing meals, doing the laundry, managing her medication and transportation.  In a June 2016 statement, the Veteran said that they had a live-in caregiver performing those functions.  Explaining that his wife had two hip replacements, a knee replacement and a spinal fusion with metal plates, the Veteran said that his wife's mobility was less than his, and she needed a motorized scooter to get around.  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The spouse will be considered in need of regular aid and attendance if she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Private treatment records from 2009 to 2014 reflect that the Veteran's spouse was being treated for multiple disabilities.  Due to impingement syndrome of the right shoulder, the Veteran's spouse had persistent right shoulder pain when she lifted with some pain into her right upper arm.  Steroid injections provided good relief of symptoms.  Her hypertension, asthma and hyperlipidemia were controlled with medication.  Medication was also taken to relieve her restless leg symptoms.  She had osteoarthritis of the knee.  She was diagnosed with chronic kidney disease, stage 3, but records indicate that her GFR (glomerular filtration rate) had been stable for years.  In 2009, the Veteran's spouse had undergone a left hip arthroscopy and a lumbar fusion.  In 2010, she had a carpal tunnel release procedure to treat her symptoms of numbness and paresthesias in the right hand.  Private treatment records in 2012 and 2013 document her complaints of pain in her left hip and low back radiating down into her left leg.  Numbness in her left foot had worsened.  At a September 2013 clinic visit, she said that her low back, buttock and proximal left leg pain had been evident since 2010.  She reportedly had a couple of falls in the last couple of months, tended to drag her left foot, and had urge incontinence and constipation.  At a May 2014 private clinic visit, the Veteran's spouse was described, by her physician, as using her walker with good support.  Her bilateral foot numbness was all but eliminated due to her medication.  She still had chronic pain in her left lower back and pain and numbness in her left leg.  Otherwise, her physician described her as doing well.  Her other disabilities were noted to be controlled or stable.  

The report of a November 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance submitted by a private physician indicates that the Veteran's spouse was able to feed herself, but was unable to prepare her own meals.  She needed assistance in bathing and tending to other hygiene needs, which was currently being done by her granddaughter, as she felt unsteady.  She was not legally blind.  She did not require nursing home care or medication management.  She was able to manage her own financial affairs.  The physician further described her as an obese female in a wheelchair who had decreased range of motion due to pain in her right shoulder, a tender lumbar spine and a positive straight leg raising test bilaterally.  She had chronic back pain, lumbar radiculopathy and numbness of the left leg.  The physician noted that her lumbar radiculopathy reduced her mobility, and she could walk one block with a cane.  She usually required her son's assistance.  Aids were required for locomotion.  Neither she nor husband drove; they relied on family and friends for transportation.  

Initially, the Board notes that the evidence of record does not show that the Veteran's spouse disabilities have caused anatomical loss or loss of use of both feet or one hand and one foot, she is not blind in both eyes.  Notably, such impairment was not alleged by the Veteran, his spouse, or his representative.  Consequently, entitlement to aid and attendance can only be established under 38 U.S.C.A. § 1114(l) by showing her disabilities cause her to be so helpless as to be in need of regular aid and attendance or cause her to be permanently bedridden under the criteria of 38 C.F.R. § 3.352(a).

The Board finds that the lay statements attesting to the Veteran's spouse's need for assistance with all aspects of her daily life, including bathing, cooking, cleaning, laundry, dressing, transportation coupled with the hiring of a live-in caregiver to provide those functions are both competent and credible, as they are not disputed by the other evidence of record.  

In this case, the Board finds that overall, the evidence is at least in equipoise that the Veteran's spouse is reasonably in need of the regular aid and attendance of another person.  While she does not need constant care, the evidence establishes that because of her right shoulder disability, lumbar spine disability and lumbar radiculopathy, she is physically unable to dress, bathe, or perform other activities of basic hygiene without assistance.  Furthermore, her physician noted that she was limited to walking one block with her cane and usually required her son's assistance.  Credible lay evidence also demonstrates that she utilized a motorized scooter for locomotion and had limited mobility.  Generally, records show that most of her disabilities could be controlled with medication, but it was also reported that she could not manage her medications.  As it is only necessary that she meet some of the criteria for requiring the regular aid and attendance of another person, including an inability to protect herself from hazards or dangers incident to her daily environment, the Board finds that there is an equal balance of positive and negative evidence in support of the claim.  Accordingly, the claim for entitlement to an aid and attendance allowance for the Veteran's spouse is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and peripheral vascular disease is denied.  

Entitlement to an aid and attendance allowance for the Veteran's spouse is granted, subject to the laws and regulations governing the payment of monetary benefits.  .  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


